United States Patent and Trademark Office
    
        
            
                                
            
        
    


Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





John H. RunnelsAttorney at Law1350 Pickett AvenueBATON ROUGE, LA LOUISIANA 70808-8721

In re Application of 				:
Swale et al. 	                       : Decision on Petition
Serial No.:  16/491447                                    :
Filed:   May 8, 2019                                        :		  
Docket No.:  Swale AG-2017-005-04

This letter is in response to the Petition filed on December 27, 2021, to review an improper restriction requirement. 
BACKGROUND

Relevant parts of the prosecution history are summarized below.

On June 29, 2021, the examiner mailed a final Office action. At the time of this final Office action, claims 1-9 and 11-18 were pending in the application. Claims 12-18 were withdrawn from consideration. 

The examiner issue a restriction requirement on February 20, 2020 as follows:

Restriction was required under 35 U.S.C. 121 and 372. 

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. 



Group I: claims 1-11, 17 and 18 are drawn to:

A method for inducing an outcome in an arthropod, wherein said arthropod is a mosquito, a tick, an aphid, or a fly.

Group II: claims 12-16 are drawn to:

12. A method for inducing an outcome in an arthropod: wherein said arthropod is an insect or an arachnid. 

As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions." Moreover, as stated in Rule 13.2 PCT, Unity of Invention is satisfied "where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art so linked as to form a single general inventive concept." The presently claimed invention does not present a contribution over the prior art. There is a lack of unity of invention because the claimed technical feature is not a special technical feature as it does not make a contribution over the prior art as cited in search report such as Deckel et al and Nakayama et al. (Search report).

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.

Applicant was required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

On August 4, 2020, applicants elected Group I, claims 1-11 [sic17-18] with traverse.

On June 29, 2021, the Office action and restriction requirement was made final.

On December 27, 2021, applicants filed the instant petition to review the requirement for restriction made final in the referenced application.

DISCUSSION 
Applicants argue “With all respect, the Examiner's actions have been arbitrary and have imposed an undue burden upon the Applicants. An Examiner should not be permitted to repeatedly shift the Goal Posts. Regardless of whether, hypothetically, it might now be possible to write yet a fourth rationale for restriction, it would be unfair at this point to impose this burden on the 
Applicants’ arguments have been carefully considered and they are persuasive that the position taken by the examiner was in error because the restriction was not proper.

DECISION

The Petition filed on December 27, 2021 by applicants is GRANTED. 

This application will be returned to the examiner to rejoin claims 1-9 and 11 with claims 12-18 and to provide proper search and examination.


Should there be any questions about this decision please contact Marianne C. Seidel, by letter addressed to Director, TC 1600, at the address listed above, or by telephone at 571-272-0584 or by facsimile sent to the general Office facsimile number, 571-273-8300.



/DANIEL M SULLIVAN/Director, Technology Center 1600